Case 4:20-cr-40048-TSH Document 1-1 Filed 12/14/20 Page 1 of 2
JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. _Ill Investigating Agency
City  _Worcester Related Case Information:
County _Worcester Superseding Ind./ Inf. Case No.

Same Defendant New Defendant

 

Magistrate Judge Case Number .
Search Warrant Case Number 18-mj-4411-DHH, 18-mj-4412

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of

Defendant Information:
Defendant Name Linda Le Juvenile: [| Yes No

Is this person an attorney and/or a member of any state/federal bar: [] Yes No
Alias Name
Address (City & State) Shrewsbury, Mass.
Birth date (Yr only): 1977 SSN (last4#);_8659 Sex Fo Race: Nationality:
Defense Counsel if known: Brian Murphy Address One Mercantile, Ste. 740, Worcester
Bar Number
U.S. Attorney Information:
AUSA __Bill Abely Bar Number if applicable _660281
Interpreter: [ ] Yes No List language and/or dialect:
Victims: [_]Yes[¥]No Ifyes, are there multiple crime victims under 18 USC§3771(4)(2)_ [_] Yes [_]No

Matter to be SEALED: [ | Yes No

{Warrant Requested Regular Process [| In Custody

Location Status:

 

 

 

 

Arrest Date

[Already in Federal Custody as of in

[ ]Already in State Custody at [_ ]Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: [ ]complaint [¥ Information [] Indictment

Total # of Counts: [ |Petty —— [_]Misdemeanor ———_ Felony

Continue on Page 2 for Entry of U.S.C. Citations

[hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are

accurately set forth above. GB oo,
Date: 12/14/2020 Signature of AUSA: . ta BE iif

 
Case 4:20-cr-40048-TSH Document1-1 Filed 12/14/20 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Linda Le

U.S.C. Citations
Index Key/Code Description of Offense Charged Count Numbers
Set] 18U.S.C. § 1623 Perjury 1

 

Set 2

 

Set 3

 

Set 4

 

Set 5

 

Set 6

 

Set 7

 

Set 8

 

Set 9

 

Set 10

 

Set 11

 

Set 12

 

Set 13

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
